Exhibit 10.2

FORM OF

NOTICE OF PERFORMANCE STOCK AWARD

July 27, 2009

Company: «Company»

Minimum Performance Award (July 2009 – Dec 2010 Period):              Shares*

Target Performance Award (July 2009 – Dec 2010 Period):              Shares

Date of Grant: July 27, 2009

PERSONAL AND CONFIDENTIAL

(Name and Address)

Dear (Salutation):

We are pleased to inform you that, as a key employee of the company referred to
above, you have been granted a performance award (the “Award”) by the
Compensation and Stock Option Committee of the Board of Directors under the
Fortune Brands, Inc. 2007 Long-Term Incentive Plan (the “Plan”).

The Award is granted under and governed by the Plan and the enclosed July 2009
Performance Stock Award Terms and Conditions (the “Terms”). The Award will be
paid in the form of shares of Common Stock of Fortune Brands, Inc. after the end
of the “Performance Period”, which begins July 1, 2009 and ends December 31,
2010.

The Award is based on the achievement by Fortune Brands and its consolidated
subsidiaries of the goals set forth in the attached Schedule. The minimum and
target goals for the Performance Period are also set forth in the attached
Schedule.

 

* Minimum performance goals for performance period must be met or exceeded in
order for performance award to be paid.



--------------------------------------------------------------------------------

For your information, we have attached to this notice the following documents:
(1) the Terms, (2) the Plan, and (3) the Schedule. You should review these
documents carefully in order to fully understand how the Award works and your
rights as an Award recipient.

Under the terms of the Plan, you do not need to sign and return, or otherwise
acknowledge your receiving, this notice. If you have any questions about your
award, please contact Barb Brisinte, Benefits & Compensation Analyst, at
(847) 484-4212.

Sincerely yours,

 

FORTUNE BRANDS, INC.

 

Vice President - Human Resources

 

-2-



--------------------------------------------------------------------------------

FORM OF

JULY 2009

PERFORMANCE STOCK AWARD

TERMS AND CONDITIONS

You have been granted a performance stock award (the “Award”) for the period
July 1, 2009 through December 31, 2010 (the “Performance Period”). The Award is
being granted to you by Fortune Brands, Inc. (“Fortune”), and is payable in
shares of Fortune’s common stock (“Shares”).

Your Notice of Performance Stock Award (the “Notice”) lists the grant date,
Performance Period, and the minimum and target number of performance shares to
be granted upon attainment of the stated performance goals.

1. Number of Shares Payable Pursuant to Award. Subject to the provisions of
paragraphs 5 through 13 below, the number of Shares payable to you pursuant to
the Award shall be determined as follows:

(a) If the Cumulative Earnings Per Share (as determined pursuant to paragraph 2)
of Fortune and its consolidated subsidiaries (the “Company”) for the Performance
Period:

 

  (i) equals the “minimum” goal set forth in the attached Schedule, the number
of Shares payable to you will equal the “minimum performance award” set forth on
the Notice.

 

  (ii) equals or exceeds the “target” goal set forth in the attached Schedule,
the number of Shares payable to you will equal the “target performance award”
set forth on the Notice.

 

  (iii) exceeds the minimum goal but is less that the target goal, the number of
Shares payable to you will be interpolated between the two goals.

(b) No Shares shall be payable under the Award if the Company’s Cumulative
Earnings Per Share (as determined pursuant to paragraph 2) do not meet the
minimum goal set forth in the attached Schedule.

Subject to the provisions of paragraphs 5 through 13, any Shares payable to you
under this Award shall be paid by Fortune as soon as practicable after the end
of the Performance Period and after the Committee certifies attainment of the
performance goals.

2. Determination of Cumulative Earnings Per Share. Earnings Per Share (as such
terms is commonly used to describe the financial performance of publicly-traded



--------------------------------------------------------------------------------

corporations) shall be adjusted to eliminate non-recurring income or expense
items and significant items not considered in determining the initial
performance measures; such adjustments may include, but are not limited to,
restructuring and restructuring related charges; the impact of actual foreign
exchange rates varying from planned foreign exchange rates; significant share
repurchase activity; significant nonrecurring income tax credits or charges; and
the impact of significant acquisitions and divestitures of businesses.

3. Dividend Equivalents. Subject to the provisions of paragraphs 5, 6, 7, 9, 11,
12 and 13, for each Share paid to you under this Award, you shall also be paid a
cash amount that is equal to the cash dividends that would have been declared on
that number of Shares actually paid to you if such Shares had been issued and
outstanding on any record date for the payment of any cash dividends on Shares
during the Performance Period (such cash amount to be referred to as a “Dividend
Equivalent”). Such Dividend Equivalent shall be paid, subject to paragraph 16,
on the date of payment of Shares pursuant to paragraph 1. Dividend Equivalents
shall be paid to you in the form of a check from Fortune or such other manner as
may be determined by the Committee.

4. Transferability of Award. The Award is not be transferable by you otherwise
than by will or by the laws of descent and distribution.

5. Termination of Employment for Death, Disability, Retirement or Elimination of
Position. If your employment by the Company terminates during the Performance
Period by reason of your death, disability, retirement under a retirement plan
of the Company (or retirement after age 55 and 5 years of service) or the
elimination of your position, you (or, in the event of your death, your
beneficiary) will be entitled to receive as soon as practicable after the end of
the Performance Period and after the Committee certifies that performance goals
have been attained:

(a) the number of Shares, if any, that would otherwise be payable pursuant to
paragraph 1, notwithstanding the termination of employment .

(b) Dividend Equivalents that would be otherwise be payable pursuant to
paragraph 3 on the Shares described in (a) above.

6. Termination of Employment for Other Reasons. Except as otherwise provided in
paragraphs 9 through 13 below, if your employment by the Company terminates
prior to the end of the Performance Period other than by reason of your death,
disability, retirement under a retirement plan of the Company (or retirement
after age 55 and 5 years of service) or the elimination of your position, you
will not be entitled to any payment of Shares or Dividend Equivalents under the
Award .

7. Forfeiture of Award for Detrimental Activity. If you engage in “detrimental
activity” (as defined below) at any time (whether before or after the
termination of your employment), you will not be entitled to any payment of
Shares or Dividend Equivalents under the Award, and you will forfeit all rights
with respect to the Award. For purposes of this

 

4



--------------------------------------------------------------------------------

paragraph 7, “detrimental activity” means willful, reckless or grossly negligent
activity that is determined by the Committee to be detrimental to or destructive
of the business or property of the Company. Any such determination of the
Committee shall be final and binding for all purposes. Notwithstanding the
foregoing, no payment under the Plan shall be forfeited or become not payable by
virtue of this paragraph 7 on or after the date of a Change in Control (as
defined in the Plan).

8. Stock Exchange Listing; Fractional Shares. Fortune shall not be obligated to
deliver any Shares until they have been listed (or authorized for listing upon
official notice of issuance) upon each stock exchange upon which are listed
outstanding Shares of the same class as that of the Shares subject to the Award
and until there has been compliance with such laws or regulations as Fortune may
deem applicable. Fortune agrees to use its best efforts to effect such listing
and compliance. No fractional Shares (or any cash payment in lieu thereof) will
be delivered, and the number of Shares to be delivered will be rounded up or
down to the nearest whole share.

9. Transfer of Employment; Leave of Absence. For the purposes of this Agreement,
(a) a transfer of your employment from Fortune to a subsidiary or vice versa, or
from one subsidiary to another, without an intervening period, shall not be
deemed a termination of employment, and (b) if you are granted in writing a
leave of absence, you shall be deemed to have remained in the employ of Fortune
or a subsidiary during such leave of absence.

10. Investment Representations. Prior to each issuance of Shares of Common Stock
payable hereunder, you shall make such representations as may be required that
such Shares are to be held for investment purposes and not with a view to or for
resale or distribution except in compliance with the Securities Act of 1933, as
amended (the “Securities Act”), and shall, if required by the Committee, give a
written undertaking to Fortune in form and substance satisfactory to the
Committee that you will not publicly offer or sell or otherwise distribute such
Shares other than (a) in the manner and to the extent permitted by Rule 144
promulgated by the Securities and Exchange Commission under the Securities Act,
(b) pursuant to any other exemption from the registration provisions of the
Securities Act or (c) pursuant to an effective registration statement under the
Securities Act.

11. Adjustments. (a) In the event of any merger, consolidation, stock or other
non-cash dividend, extraordinary cash dividend, split-up, spin-off, combination
or exchange of Shares, reorganization or recapitalization or change in
capitalization, changes in accounting, tax or legal rules, or any other similar
corporate event, the number and kind of Shares that are covered by the Award
(including, in the case of any such event other than an extraordinary cash
dividend, the number of Shares in respect of which Dividend Equivalents may be
credited and paid pursuant to paragraph 3) immediately prior to such event may
be proportionately and appropriately adjusted.

(b) Adjustments (which may be increases or decreases) may be made by the
Committee in the Cumulative Earnings Per Share targets to take into account
changes in law and accounting and tax rules and to make such adjustments as the
Committee deems necessary or

 

5



--------------------------------------------------------------------------------

appropriate to reflect the inclusion or exclusion of the impact of extraordinary
or unusual items, events or circumstances, including, without limitation,
acquisitions or divestitures by or other material changes in the Company,
provided that no adjustment shall be made which would result in an increase in
your compensation if your compensation is subject to the limitation on
deductibility under Section 162(m) of the Internal Revenue Code, as amended, or
any successor provision, for the year with respect to which the adjustment
occurs. The Committee also may adjust the performance goals and measurements
applicable to the Award and thereby reduce the amount to be paid hereunder if
and to the extent that the Committee deems it appropriate, provided that no such
reduction shall be made on or after the date of a Change in Control (as defined
the Plan).

(c) The determination of the Committee as to the terms of any adjustment made
pursuant to this paragraph 11 shall be binding and conclusive upon all parties.

12. Change in Control of Fortune. Notwithstanding any other provision hereof, in
the event that your employment is terminated on or after a Change in Control (as
defined in the Plan) (i) by the Company other than for just cause (as defined in
the Plan) or (ii) by you because you in good faith believe that as a result of
the Change in Control you are unable effectively to discharge your duties or the
duties of the position you occupied immediately prior to the Change in Control
or because of a diminution in your aggregate annual compensation or in your
aggregate benefits below that in effect immediately prior to the Change in
Control, the Award shall become nonforfeitable, and you shall be receive, on the
date your employment is so terminated:

(x) a number of Shares under paragraph 1 hereunder determined (1) as if the
Performance Period had been completed and the target performance goals had been
met or exceeded, but (2) pro-rated for the portion of the Performance Period
that elapsed prior to your termination of employment; and

(y) Dividend Equivalents under paragraph 3 hereunder in respect of the Shares
you receive under (x) above, determined as of the date such Shares are paid to
you.

13. Divestiture; Termination of Plan. (a) In the event that your principal
employer is a subsidiary of Fortune that ceases to be such, then your employment
shall be deemed to be terminated for all purposes hereof as of the date on which
your principal employer ceases to be a subsidiary of Fortune (the “Divestiture
Date”) and the Award shall become nonforfeitable, and you shall receive on the
Divestiture Date:

(x) a number of Shares under paragraph 1 hereunder determined (1) as if the
Performance Period had been completed and the target performance goals had been
met or exceeded, but (2) pro-rated for the portion of the Performance Period
that elapsed prior to your termination of employment; and

(y) Dividend Equivalents under paragraph 3 hereunder in respect of the Shares
you receive under (x) above, determined as of the date such Shares are paid to
you.

 

6



--------------------------------------------------------------------------------

(b) In the event of a termination of the Plan, then your employment shall be
deemed to be terminated for all purposes under the Plan as of the date of
termination of the Plan and the provisions of paragraph 13(a) will apply to the
Award with the same effect as if the date of termination of the Plan were a
Divestiture Date.

14. Accountants’ Letter. As soon as practicable after the end of the Performance
Period, a letter shall be obtained from the independent certified public
accountants who have performed procedures to assist in evaluating compliance
with the calculation of Cumulative Earning Per Share of the Company for the
Performance Period.

15. Stockholder Rights. Neither you nor any other person shall have any rights
of a stockholder as to Shares until such Shares shall have been recorded on
Fortune’s official stockholder records as having been issued or transferred.

16. Tax Withholding. Upon any payment to you of Shares hereunder or upon any
payment to you of any Dividend Equivalents hereunder, Federal income and other
tax withholding (and state and local income tax withholding, if applicable) may
be required by the Company in respect of taxes on income realized by you. The
Company may withhold such required amounts from your future paychecks or from,
if applicable, such Dividend Equivalents or may require that you deliver to the
Company the amounts to be withheld. In addition, upon any payment to you of
Shares hereunder, you may pay any Federal income and other tax withholding (and
any state and local income tax withholding, if applicable) by electing either to
have the Company withhold a portion of the Shares otherwise deliverable to you,
or to deliver other Shares owned by you, in either case having a fair market
value (on the date that the amount of tax you have elected to have withheld is
to be determined) of the amount to be withheld, provided that the election shall
be irrevocable and shall be subject to such rules as the Committee may adopt.

17. Governing Law. This agreement and the Award provided for hereunder shall be
governed by and construed in accordance with the laws of the State of Illinois.

 

7